A bill for injunction was filed by Mervyn Winston Baum against Joseph L. Gill, as county collector, and Anna L. Cimral, to restrain the presentation and execution of an agreement approved by the county court of Cook county pursuant to an act of the General Assembly entitled, "An act in relation to the payment in installments of unpaid, *Page 292 
forfeited or delinquent taxes on real estate situated in counties containing 500,000 or more inhabitants, and to provide for enforcement of such payment." This act is known as the Saltiel act.
It is conceded by appellants that if said act is unconstitutional the decree of the circuit court is correct. That question was submitted to us in People v. Jarecki, (ante, p. 180,) and we held that the act is unconstitutional. That decision is controlling in this case, and the decree of the circuit court is affirmed.
Decree affirmed.